Title: To Thomas Jefferson from Jonathan Trumbull, Jr., 14 March 1803
From: Trumbull, Jonathan, Jr.
To: Jefferson, Thomas


          
            Sir
                            
            Connecticut Lebanon 14th Mar: 1803
          
          I have been honored with your Excellency’s Letter of Febry last—covering a Report of a Committee relative to the Militia Institution of the UStates,—and shall take care to have them placed before the Legislature of this State, at their approaching Session in May next—
          With high respect & regard I have the Honor to be Sir Your Obet Servant
          
            Jona Trumbull
          
        